10/15/2018                           MONDAY                                        Judge Trish M Brown
1:30 PM 18-33183 tmb 11 bk           Colonial Oaks Mobile Home Park, LLC
                                     Notice of Final Hearing and Motion For Authority to Use Cash
                                     Collateral i /i • Filed by Debtor Colonial Oaks Mobile Home Park,
                                     LLC Hearing Scheduled for 10/15/2018 at 01:30 PM in/by
                                     Courtroom #4, Portland. (HENDERSON, NICHOLAS) (28)

                                     Colonial Oaks Mobile Home Park,   NICHOLAS J HENDERSON
                                     Motion for Continuation of Utility Service i /i Filed by Debtor
                                     Colonial Oaks Mobile Home Park, LLC (HENDERSON, NICHOLAS)
                                     (31)

                                     Colonial Oaks Mobile Home Park,   NICHOLAS J HENDERSON




Evidentiary Hearing:          Yes:   D           No:~·




Order to be prepared by:   D Clerk's Office D   Chambers

DOCKET ENTRY:




                                                                       Run Date:   10/15/18
                            Case 18-33183-tmb11       Doc 43    Filed 10/15/18
